                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 MARQUIS A. MCCORMICK,                            §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §         Case No. 3:16-CV-01778-JJH
                                                  §
 D & A SERVICES, LLC,                             §
                                                  §
        Defendant.                                §

      DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
                       SUMMARY JUDGMENT

       Defendant, D & A Services, LLC (“D&A”), through counsel and pursuant to Fed. R. Civ.

P. 56, files this Memorandum of Law in support of its Motion for Summary Judgment (“the

Motion”) seeking dismissal of the claims brought by Plaintiff, Marquis McCormick (“plaintiff”).

                                     I.      INTRODUCTION

       In this case, plaintiff asserts D&A violated the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, et seq., and the Ohio Consumer Sales Practices Act (“OCSPA”),

Ohio Rev. Code § 1345.01, et seq., by: (1) failing to send him a letter containing the disclosures

required by FDCPA § 1692g; and (2) attempting to collect more than he actually owes. As

explained below, plaintiff’s claims fail because the evidence proves D&A, in fact, sent him a letter

containing the proper disclosures and that the amount D&A sought to collect was (and is) correct.

Therefore, the Court should grant this Motion, and dismiss this case.

                     II.     FACTS AND PROCEDURAL BACKGROUND

       In accordance with this Court’s rules, D&A has provided a Statement of Undisputed

Material Facts (“SOF”) in support of this Motion. D&A has included a summary of the relevant



                                                 1
facts below for the Court’s ease of reference.1

       This case arises out of D&A’s efforts to collect plaintiff’s debt (“the Debt”) for a Wal-Mart

brand credit card issued by Synchrony Bank, N.A. (“Synchrony”). SOF at ¶ 1. On October 11,

2015, Synchrony charged off the $496.80 Debt due to non-payment. SOF at ¶ 2. Shortly

thereafter, Synchrony sold the Debt to Crown Asset Management, LLC (“Crown”). SOF at ¶ 3.

On November 25, 2015, Crown placed the $496.80 Debt with D&A for collection. SOF at ¶ 4.

       On November 27, 2015, D&A sent plaintiff its initial communication about the Debt

(“the First Letter”). SOF at ¶ 5. The letter accurately lists the amount of the Debt as $496.80,

identifies Crown as the creditor to whom the Debt is owed, and provides the dispute and

verification language taken directly from FDCPA § 1692g, stating:

               Unless you notify this office within 30 days after receiving this
               notice that you dispute the validity of this debt or any portion
               thereof, this office will assume this debt is valid. If you notify this
               office in writing within 30 days after receiving this notice that you
               dispute the validity of this debt or any portion thereof, this office
               will obtain verification of the debt or obtain a copy of a judgment
               and mail you a copy of such judgment or verification. If you request
               of this office in writing within 30 days after receiving this notice this
               office will provide you with the name and address of the original
               creditor, if different from the current creditor.

               If you dispute the debt, or any part thereof, or request the name and
               address of the original creditor in writing within the thirty-day


1
  D&A has evidentiary support for each statement in the SOF. Moreover, the statements are
supported by D&A’s Requests for Admissions (“the Requests”). Plaintiff ignored D&A’s
Requests, and they should be deemed admitted pursuant to Fed. R. Civ. P. 36, which states: “A
matter is admitted unless, within 30 days after being served, the party to whom the request is
directed serves on the requesting party a written answer or objection.” In particular, on December
10, 2018, D&A’s counsel served plaintiff with its written discovery requests, including the
Requests. See Affidavit of Spencer M. Schulz, Esq., attached to SOF as Exhibit “D,” at ¶ 4.
D&A’s counsel served the requests via email because the parties had communicated exclusively
via email—indeed, plaintiff served his own discovery requests to D&A’s counsel via email. Id. at
¶ 5. On January 22, 2019, D&A’s counsel emailed plaintiff to inform him his responses were past
due and needed to be provided. Id. at ¶ 6. Plaintiff responded to other issues in counsel’s
correspondence, but he did not address his overdue responses. Id. at ¶ 7.
                                                  2
               period, the law requires our firm to suspend our efforts to collect the
               debt until we mail the requested information to you.

SOF at ¶ 8. The First Letter was sent to “Marquis McCormick, 530 Toronto Ave., Toledo, OH

43609-2954”—which is the same address plaintiff lists as his address in the Complaint—and

was not returned as undeliverable. SOF at ¶ 6.

       On January 5, 2016, D&A sent plaintiff its second and final letter (“the Second Letter”).

SOF at ¶ 9. The Second Letter also lists the balance as $496.80, and it was sent to the same address

as the First Letter. SOF at ¶¶ 9, 11. There is no doubt plaintiff received the Second Letter because

he attached it as an exhibit to his Complaint. SOF at ¶ 10.

       On or about April 25, 2016, plaintiff filed this suit in the Sixth District Court of Appeals

of Ohio in a case entitled and captioned Marquis A. McCormick v. D & A Services, Case No. CL

0201601130. Dkt. 1. D&A timely removed the suit to this Court. Id.

       In the Complaint, plaintiff asserted D&A violated the FDCPA by failing to send him a

letter containing the disclosures required by FDCPA § 1692g (“the G Notice Claim”) and

attempting to collect an amount not owed (“the Amount of Debt Claim”). Id. Plaintiff also

asserted that, by violating the FDCPA, D&A necessarily violated the OSPCA. Id. Thereafter,

plaintiff amended the Complaint to add state law claims for invasion of privacy, intentional

infliction of emotional distress, and negligent supervision, and a claim under the Fair Credit Billing

Act (“FCBA”), 15 U.S.C. § 1666, et seq. Dkt. 14.

       On November 3, 2016, D&A filed a Motion to Dismiss and/or for Summary Judgment.

Dkt. 15. D&A attached to its motion the First Letter and a supporting affidavit from the company’s

President. Id. The affidavit explained that the First Letter was, in fact, sent and that the amount

D&A sought to collect ($496.80) was accurate based on the creditor’s placement file. Id. D&A’s

motion also explained that the allegations in the Amended Complaint failed to state a claim for

                                                  3
invasion of privacy, intentional infliction of emotional distress, and negligent supervision, and that

plaintiff’s FCBA claim failed because D&A is not subject to the statute. Id.

       On September 11, 2018, the Court ruled on D&A’s motion and dismissed plaintiff’s

invasion of privacy, intentional infliction of emotional distress, negligent supervision, and FCBA

claims for the reasons cited in D&A’s motion. Dkt. 26 at p. 11. However, the Court denied the

motion as to plaintiff’s FDCPA and OSCPA claims. As for plaintiff’s “G Notice Claim,” the Court

stated: “Although D&A offers evidence it sent the required notice in compliance with § 1692g(a),

Mr. McCormick has the right to gather evidence, and if possible, rebut the presumption of

delivery.” Id. at p. 5. As for the “Amount of Debt Claim,” the Court stated: “If a debtor can prove

the amount of the debt being collected is invalid, the debt collector may be liable.”              Id.

Accordingly, the Court ordered that plaintiff “will have an opportunity to engage in discovery

limited to his surviving claims.” Id. at p. 11.

                                  III.    LAW AND ARGUMENT

       A court should grant summary judgment where there are no genuine issues of material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56. The movant bears

the initial burden of making these showings. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23

(1986). To do so, the movant must either support its assertions of fact by citing to the relevant

materials in the record or demonstrate that its opponent lacks admissible evidence in the record

necessary to support a material fact. Fed. R. Civ. P. 56(c)(1). Once the movant carries this burden,

the burden then shifts to the opponent to set forth specific facts in the record showing there is a

genuine issue of material fact for trial. Celotex, 477 U.S. at 322–23. If the opponent cannot

provide such evidence, dismissal is proper. As explained below, there are no genuine issues of

material fact and D&A is entitled to judgment as a matter of law as to plaintiff’s claims.



                                                  4
   A. Plaintiff’s G Notice Claim Fails Because The Evidence Proves D&A’s First Letter
      Contained The Required Disclosures And Was Properly Sent To Plaintiff, And
      Plaintiff Has No Evidence Rebutting The Presumption He Received The Letter

       FDCPA § 1692g states as follows:

               (a) Within five days after the initial communication with
               a consumer in connection with the collection of any debt, a debt
               collector shall . . . send the consumer a written notice containing—

                      (1) the amount of the debt;

                      (2) the name of the creditor to whom the debt is owed;

                      (3) a statement that unless the consumer, within thirty days
                      after receipt of the notice, disputes the validity of the debt, or
                      any portion thereof, the debt will be assumed to be valid by
                      the debt collector;

                      (4) a statement that if the consumer notifies the debt collector
                      in writing within the thirty-day period that the debt, or any
                      portion thereof, is disputed, the debt collector will obtain
                      verification of the debt or a copy of a judgment against the
                      consumer and a copy of such verification or judgment will
                      be mailed to the consumer by the debt collector; and

                      (5) a statement that, upon the consumer’s written request
                      within the thirty-day period, the debt collector will provide
                      the consumer with the name and address of the consumer, if
                      different from the current creditor.

15 U.S.C. § 1692g(a) (emphasis added).

       By its plain terms, § 1692g only requires a debt collector to send the notice—proof of

receipt is not required. Nevertheless, some courts in the Sixth Circuit have considered whether a

letter was received and applied the common law “mailbox rule” to § 1692g claims. See, e.g.,

Edwards v. Cavalry Portfolio Servs., LLC, C.A. No. 3:14-CV-00413, 2015 WL 5145559, *3 (W.D.

Ky. Sept. 1, 2015). In short, these courts have held that if a debt collector provides evidence a

letter was properly addressed and placed in the mail, it creates a rebuttable presumption that the

letter was received by the debtor. Id. To rebut the presumption, the addressee must demonstrate


                                                  5
the letter was returned as undeliverable, Johnson v. Midland Credit Management Inc., C.A. No.

1:05 CV 1094, 2012 WL 5996391, *2 (N.D. Ohio Nov. 29, 2012), or that he did not receive the

letter and that such failure was due to cause beyond his control, Reynolds v. Reliance Standard

Life Insurance Co., C.A. No. C-3-06-010, 2006 WL 2990385, *7 (S.D. Ohio Oct. 18, 2016).

       Plaintiff’s G Notice Claim fails because the evidence proves D&A sent plaintiff the First

Letter and that the letter contained each of the disclosures required by 1692g. SOF at ¶¶ 5-8.

D&A sent the First Letter to “Marquis McCormick, 530 Toronto Ave., Toledo, OH 43609-2954.”

SOF at ¶ 6. Tellingly, this is the same address plaintiff provided as his address in the Complaint.

Dkt. 1. Moreover, D&A sent its Second Letter to this same address, and he undoubtedly received

the letter since he attached it to his Complaint. Id. The First Letter accurately lists the amount of

the Debt as $496.80, accurately lists the name of the creditor to whom the Debt is owed as Crown

Asset Management, LLC, and provides § 1692g’s dispute/verification language practically

verbatim. SOF at ¶ 8. This should end the Court’s inquiry because § 1692g plainly only requires

a debt collector to prove a letter is sent to comply with the FDCPA.

       Even if the Court is willing to consider whether plaintiff received the First Letter, his

claim still fails because he has no evidence to rebut the presumption he received the letter. The

evidence proves the letter was not returned as undeliverable. SOF at ¶ 7. Moreover, and again,

the address to which D&A sent the First Letter is the same address he lists as his address in the

Complaint. Dkt. 1. And plaintiff undoubtedly received D&A’s Second Letter, which was sent to

the same address and mailed a little over a month after the First letter. SOF at ¶¶ 9, 10.

       Accordingly, plaintiff’s G Notice Claim fails and should be dismissed.




                                                 6
   B. Plaintiff’s Amount of Debt Claim Fails Because The Amount Listed In D&A’s Letter
      Is Accurate And Plaintiff Has Provided No Evidence To the Contrary

       Plaintiff asserts D&A violated the FDCPA and OSCPA by attempting to collect more than

he actually owes. The evidence proves plaintiff is wrong. Again, the Debt D&A was attempting

to collect was for a Wal-Mart brand credit card issued by Synchrony. SOF at ¶ 1. On October 11,

2015, Synchrony charged off the $496.80 Debt due to non-payment. SOF at ¶ 2. On November

19, 2015, Synchrony sold and assigned the Debt to Crown, who thereafter placed it with D&A for

collection. SOF at ¶¶ 3, 4. Both of D&A’s letters to plaintiff list the amount he owes as $496.80,

and D&A never attempted to collect an amount other than $496.80. SOF at ¶¶ 8, 11, 12. Moreover,

plaintiff has provided no evidence that the amount D&A sought to collect was inaccurate.

Accordingly, there are no genuine issues of material fact as to plaintiff’s Amount of Debt Claim,

and dismissal of the claim is proper.

                                        IV.    CONCLUSION

       For the reasons stated above, the Court should conclude there are no genuine issues of

material fact as to plaintiff’s claims and that D&A is entitled to judgment as a matter of law, grant

D&A’s Motion, and dismiss plaintiff’s claims with prejudice.




                                                 7
    Respectfully Submitted,

    /s/ Andrew E. Cunningham
    Andrew E. Cunningham, Esq.
    Daniel W. Pisani, Esq.
    SESSIONS, FISHMAN, NATHAN & ISRAEL
    141 W. Jackson Blvd., Suite 3550
    Chicago, IL 60604
    Tel: 312-578-0992
    Fax: 877-334-0661
    Email: acunningham@sessionsl.legal
           dpisani@sessions.legal

    Spencer M. Schulz, Esq.
    SESSIONS, FISHMAN, NATHAN & ISRAEL
    3850 N. Causeway Blvd., Suite 200
    Metairie, LA 70002
    Tel: 504-828-3700
    Fax: 504-828-3737
    Email: sschulz@sessions.legal

    Counsel for Defendant,
    D & A Services, LLC




8
                              CERTIFICATE OF SERVICE

      I hereby certify that on January 24, 2019, a copy of the foregoing was filed with the Court

via its EC/CMF system and served upon plaintiff, Marquis A. McCormick via email to

truthseekr31@yahoo.com.


                                                   By: /s/ Andrew E. Cunningham
                                                       Andrew E. Cunningham, Esq.




                                               9
